Title: To Benjamin Franklin from Samuel Cooper, 1 June 1778
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston N.E. 1 June 1778.
Your Friends Mr. Carmichael and Mr. Holker left this Place last Thursday for York Town where the Congress sits. The Day before, being the Anniversary for Election of Counsellors, I had the Pleasure of dining with them in Public at Faneuil Hall, where the King of France, his Army and Navy, and our Embassadors at his Court were toasted. We had a very good Sermon on that day, in which as well as in the public Prayers, particular Notice was taken of that Monarch, our illustrious Ally. The French Gentlemen among us seem highly pleas’d with the repeated Marks of Respect paid to their Nation. We have seen the Annunciation of the Treaty by the French Embassador, and the Notice taken of it by the British King and Parliament. What could have been expected but an immediate Declaration of War? But poor Britain—what Weakness! What Bluster! What Embarrassment, and Irresolution! It has hitherto happen’d as I apprehended; She dares not engage in a War with France and these States united. I mention’d in one of my late Letters to you, the Hast with which the conciliatory Bills were sent over to us, after a first reading, and the noble Resolves pass’d by Congress upon that Step before they had heard a Word of the Alliance. These Bills together with a Third, perfected into Acts, tho with some Alterations have with the same eager Hast, been sent out to us from N. York and Philadelphia. A Year ago they might in a Degree have amus’d and divided us; now they have no Effect but to show the Weakness of Britain. While such a Proposition for Accomodation is held out, the Enemy has made a sudden Incursion from Rhode Island and Bristol, and with usual Barbarity burnt and destroy’d as much as their Precipitation would allow. What Infatuation!
By repeated Accounts just receiv’d it seems the British Army are preparing to leave Philadelphia: We are getting ready to meet them on North River. If they mean another Campaign, I rejoyce in the Prospect of their returning northward. For the Labor and the Produce of the Earth are so high, and Bills so depretiated, as to render the Filling up the Army difficult, yet if the Scene of War is near N. England, our Militia will chearfully turn out, upon an urgent Call, even without Pay; and I trust to as good Effect as they did last Year. The unemploy’d, and those whose Labor turns to little Account are already in our Army, those who are now at home are Landholders and have Families; They do not want Spirit but they know not how to leave Their Farms and Families to suffer, for a distant Warfare. They wish for another opportunity to do their own Business and fight for their Country in the same Summer; like the Restorers of the Jewish State, who held a Trowell in one Hand, and a Sword in the other. This Attachment to a Family, and care for it’s Subsistence join’d with public Affection and Courage, tho it has not made the Army so large as we wish, has yet sav’d our Country from Famine and vanquish’d Burgoyne. Viewing this Matter in something of a different Light from what many even among ourselves do, it is in this Manner I account for what we have done, and what we have not done. I have long intended to give you an ancedote of L. Percy. Before General Washington took Possession of Dorchester Heigths, which frighten’d the British Troops from this Town, to cover his design, He for several Nights threw some Bombs into the Town, not having Ammunition sufficient for a more continu’d Bombardment. During these Nights, tho the Damage was trivial, his valiant Lordship retir’d to the Cellar of Wm. Vassal’s House in which he then liv’d and slept in his Wine Arch. His Servants made themselves very merry upon the Occasion, and gave him the Title of the arch General. This Story, laughable as it may be is the Child of Truth. His Lordships Merits in the American Service have been so puff’d in Britain and his Behavior here upon several Occasions, and particularly to our Friend Mr. Bowdoin was so dishonorable, that it may not be amiss for this Tale to follow him to Europe.
I cover to you by this Opportunity, Proceedings of a Court Martial &c. in which Col. Henley was tried; a worthy gallant Officer, who had treated the Prisoners of Convention with much more Lenity and Indulgence than their repeated Insolence had entitled them to, and whose Spirit and Firmness, in my Opinion, prevented a dangerous Mutiny. Had Genl: Heath inquird into the Matter himself, and decided it by his own Authority, he would have given more Satisfaction to his Country. But from a Desire to exhibit to all the World the uncommon Mildness and Equity of victorious Americans, Burgoyne was indulg’d a Court Martial, and an Opportunity, which he most eagerly sought, of displaying his Talents in an American Court, and as a Pleader in Bonds. It was an awkward Situation for a British General, and a poor Consolation for a vanquish’d one. The Stage however was allow’d him, and he exhibited himself, tam Mercurio quam Marte. I could have pity’d him, had it not been for the Cruelty with which he invaded us, and the Abuse he threw upon Col. Henley and my Country in Return for the most obliging Indulgences.
This Trial is accompany’d with a printed Copy of our propos’d Constitution, which has been rejected in a very full Meeting of this Town, and is like to be by many others, for different reasons: particularly because in the Opinion of the Maritime Towns, Representation is too unequal, while in the Opinion of others it is too nearly equal: So that we must go on as we are, and wait for more settled Times to compleat our Goverment.
As two young Printers of my Parish propose to publish a new Paper, and to encourage their Attention, I have promis’d them occasional Communications from my Correspondence. I should be much oblig’d to you for such public Papers &c. as may tend to enlighten and entertain our Country, and particularly give it the most agreable Views of the late Alliance, and strengthen the Friendship between France and America.
We are in pain for Mr. Adams who sail’d from hence last Febry. having heard a Rumor that he is taken. Shoud he be arriv’d in France, pray remember me to him in the most Affectionate Manner. This is my fourth Letter within a short Time. Your’s of the 17th. and 27th Febry. I receiv’d but not a particular Answer to mine of Octr. last to which you refer me a Copy of which I should be glad to see. Adieu my dear Friend Again, with ev’ry Sentiment of Respect and Affection, I bid you Adieu
Saml: Cooper.
Honle. B. Franklin Esqr.
 
Notation: Dr. Cooper June 1. 1778.
